EXAMINER’S COMMENTS
Closest US Patent/US Patent Publication Prior Art
Bhardwaj et al., US 2014/0052567 recited in paper #20210503 mailed May 12, 2021 is the closest prior art. Forward citations of Bhardwaj and forward/ backward citations of Bhardwaj, US 10,956,956, failed to reveal closer prior art. Bhardwaj alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature
Aytekin et al., PTO-892 Item U, is the closest non-patent literature prior art. Aytekin discloses: The major aim of recommender algorithms has been to predict accurately the rating value of items. However, it has been recognized that accurate prediction of rating values is not the only requirement for achieving user satisfaction. One other requirement, which has gained importance recently, is the diversity of recommendation lists. Being able to recommend a diverse set of items is important for user satisfaction since it gives the user a richer set of items to choose from and increases the chance of discovering new items. In this study, we propose a novel method which can be used to give each user an option to adjust the diversity levels of their own recommendation lists. Experiments show that the method effectively increases the diversity levels of recommendation lists with little decrease in accuracy. Compared to the existing methods, the proposed method, while achieving similar diversification performance, has a very low computational time complexity, which makes it highly scalable and allows it to be used in the online phase of the recommendation process. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached at 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        March 9, 2022